IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN MALECKI                              :   No. 127 WAL 2021
                                          :
                                          :
             v.                           :   Petition for Allowance of Appeal
                                          :   from the Order of the
                                          :   Commonwealth Court
WORKERS' COMPENSATION APPEAL              :
BOARD (FRANKLIN REGIONAL SCHOOL           :
DISTRICT0                                 :
                                          :
                                          :
PETITION OF: FRANKLIN REGIONAL            :
SCHOOL DISTRICT                           :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2022, the Petition for Allowance of Appeal is

DENIED.